Citation Nr: 1410497	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating for right ear hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1987.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right ear hearing loss, effective July 8, 2003 and established an initial noncompensable rating as of that date.   

The appeal is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will receive further notice of any action required on his part.


REMAND

The Veteran's most recent examination was in December 2008.  A VA treatment record dated in January 2010, reports more recent testing and raises the possibility of a change in the disability since the last examination.  He is entitled to a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

The specific results of the January 2010 testing are not in the claims file and the note indicates that there would be follow up treatment.  VA has a duty to obtain relevant records of VA treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2002)/

Accordingly, the case is REMANDED for the following:

1.  Obtain all records of the Veteran's VA treatment for hearing loss, including the specific speech recognition scores and decibel losses found on the January 2010 testing.

2.  Afford the Veteran a new VA audiology examination to determine his current level of hearing loss disability.

3.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




